I concur with the decision to reverse the appellant's conviction on the charge of having a weapon while under a disability together with the firearm specification and the violence specification. What is not made clear in the majority opinion is that the defendant's last-minute request to waive the jury as to count four permitted the defendant to shield his prior conviction from the jury during trial of the counts of murder, kidnapping, and aggravated robbery. The jury found the defendant not guilty of those charges but the trial judge convicted the defendant of the weapons under disability charge.
Now, for the first time, appellant challenges this conviction urging that the trial court lacked jurisdiction because no written waiver was ever signed, filed, or made part of the record in this case. Our court has previously considered similar issues in State v. Billings (Apr. 6, 1995), Cuyahoga App. No. 66829, unreported, in which we found the facts sufficiently different from State ex rel. Jackson v. Dallman (1994), 70 Ohio St.3d 261,  638 N.E.2d 563, such that Dallman was not controlling precedent.
The instant case however differs in that the record does not demonstrate any compliance with R.C. 2945.05, and thus the trial court had no jurisdiction to proceed. Accordingly, I agree that this conviction must be reversed and the matter remanded for further proceedings.